Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen Smith on 1/10/2022.
The application has been amended as follows: 
--Claim 3 -- The scroll type compressor according to claim 1, wherein 
the base plate of the fixed scroll has a discharge port that provides communication between the compression chamber and the discharge chamber, 
the check valve has a plate shape, and opens and closes an opening of the relief passage near the discharge chamber by elastic deformation, 
the base plate of the fixed scroll has: 
a discharge valve that has a plate shape, is located in the discharge chamber, and opens and closes the discharge port by elastic deformation; 3 Appln. No.: 16/816,951 
a discharge retainer that is configured to restrict amount of deformation of the discharge valve; the check valve; and
a check valve retainer that is configured to restrict amount of deformation of the check valve, 
the discharge valve and the check valve are integrally formed, and 
the discharge valve retainer and the check valve retainer are integrally formed.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a back pressure chamber disposed on the opposite to the discharge pressure with respect to the compression chamber interposed inbetween, the back pressure chamber and discharge chamber communicate with each other through a relief passage, a check valve is disposed in the relief passage wherein when back pressure of the back pressure chamber is higher than discharge pressure of the discharge chamber, the check valve allow the fluid to flow from the back pressure chamber to the discharge chamber, when the back pressure of the back pressure chamber is lower than the discharge pressure of the discharge pressure chamber, the check valve is closed. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/10/22